Citation Nr: 0315659	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  95-38 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for Cowden's Disease.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


REMAND

The veteran had active military service from January 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision in 
which the RO denied service connection for polyps from the 
esophagus to the rectum, currently diagnosed as Cowden's 
disease.

A Board hearing at the regional office (i.e., a Travel Board 
hearing) was conducted in September 1998 by a Member of the 
Board; however, the Member who conducted the hearing in this 
case is no longer employed by the Board.  Pursuant to 38 
C.F.R. § 20.707 (2002), the Member of the Board who conducts 
a hearing shall participate in making the final determination 
of the claim. Thus, in April 2003, the Board's administrative 
staff sent the appellant a letter, requesting that he clarify 
whether or not he wanted to attend another hearing.  The 
appellant responded by requesting a Board hearing at the 
regional office.  As the RO's schedule such hearings, remand 
is indicated.

Accordingly, the case is REMANDED for the following:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2002).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





